 

o fF a DH FH SF WD NE

Me MN NM NM ht BK NM NOOR RP RP SE KF Sr EE
co ~~] DH OR PB WB ON KF OOD wm OSD ON OU BLUlUhULULDY OU lCU

 

 

Case 2:17-cv-01771-JLR Document 91-1 Filed 10/02/19 Page 1 of 2

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

BAYVIEW PLAZA TENANTS - CASE NO. 2:17-cv-01771-JLR
ASSOCIATION, an unincorporated Ep 4} Order Setting Case

association; et al.
: Plaintiffs, Schedule (ie
v.

GENE BOUMA, et al. |
Defendants,

 

 

This matter came before the Court on the Plaintiffs’ and Federal
Government Defendants’ Joint Status Report and Proposed Case Schedule. Dkt.

no. 91, Finding the parties’ proposed schedule appropriate for resolution of this

case, the Court sets the following deadlines:

« Deadline to file motion to dismiss: November 21, 2019 (Note on
motion calendar for December 13, 2019);

¢ Deadline to file the administrative record: November 21, 2019;

¢ Deadline to file Plaintiffs’ summary judgment motion: February 7,
2020 (24-page limit);

[Proposed| Order Setting Case Schedule UNITED STATES ATTORNEY

:17-cy- : _ 700 STEWART STREET, SUITE 5220
Case No. 2:17-cv-01771-JLR - 1 . SuATELE, WASHING ON 98101

(206) 553-7970

 
 

to Cc 4 DO wT BR OW NR

BR Ww wR BR ONS ONS UN UND SE PO RR a sl
coo ~~ ON Ow OB BH UN YS Ol O wml OR OU UlUWhaULDN OU CUO

 

 

Case 2:17-cv-01771-JLR Document 91-1 Filed 10/02/19 Page 2 of 2

e Deadline to file Federal Government Defendants’ combined summary
judgment opposition and cross-motion: March 6, 2020 (36-page limit);
¢ Deadline to file Plaintiffs’ combined summary judgment opposition and
reply: April 3, 2020 (24-page limit};
¢ Deadline to file Federal Government Defendants’ summary judgment
reply: April 24, 2020 (12-page limit}.
The stay of this action shall expire on October 15, 2019,

IT IS SO ORDERED.

a
DATED this ‘| day of Oclvlees. , 2019,

eVorX

Hon. James L. Robart
United States District Court Judge

Jointly presented by:

s/ Kyle A. Forsyth
Kyle A. Forsyth, WSBA #34609

s/ Kelly Owen
Kelly Owen, WSBA #16599

[Proposed] Order Setting Case Schedule UNITED STATES ATTORNEY

. 5 700 STEWART STREET, SUITE 5220
Case No. 2:17-cv-01771-JLR - 2 SRATTLE, WASHINGTON 98101

(206) 553-7970

 
